Fourth Court of Appeals
                                San Antonio, Texas
                                        April 9, 2018

                                    No. 04-18-00026-CV

                                  Rosie Marie WEAVER,
                                         Appellant

                                             v.

                                     John G. PREDDY,
                                          Appellee

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2016-05-31156-CV
                     The Honorable Camile G. Dubose, Judge Presiding


                                      ORDER


       The Appellant’s Second Unopposed Motion to Extend Time to File Appellant’s Brief is
hereby GRANTED. Time is extended to April 9, 2018.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court